DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Remarks
	It is noted that Applicant’s claims and disclosure for “rod” does not have the standard conventional meaning of stick-like or something slender and elongate, as evidenced by Applicant’s rod 106 in Figure 1A which looks tubular and in Figure 1B which looks like a wide plate. For the purposes of examination, the word “rod” will also not have the standard, conventional meaning of stick-like or something slender and elongate.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 14 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 14 was amended to recite the limitation “the at least one sticking element protrudes from the curved rods”.  However, the specification discloses that the curved rods are 106, but the sticking elements (1072, 1074, 1076, 1078) are on plates that are either next to or under the curved rods 106 (as shown in Figure 1A).  It appears that this amended limitation is not in accordance with Applicant’s disclosure.

The following is a quotation of 35 U.S.C. 112(b):

	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14, 17, 19-20, and 23-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 14 was amended to recite the limitation “the at least one sticking element protrudes from the curved rods”.  However, the specification discloses that the curved rods are 106, but the sticking elements (1072, 1074, 1076, 1078) are on plates that are either next to or under the curved rods 106 (as shown in Figure 1A).  It appears that this amended limitation is not in accordance with Applicant’s disclosure.  Since it is unclear what Applicant is trying to claim, claim 14 will not be further examined on the merits until correction is provided.
This rejection is repeated from the previous rejection: Claim 17 recites the limitation "the connector" in the second line.  There is insufficient antecedent basis for this limitation in the claim.  While claim 16 recites “configured to connect to a connector”, claim 16 does not positively recite the structure of “a connector”.  Claim 16 only requires the structure of a receiving hole.

Claims 23 and 24 each recite the limitation "the connector" in the first line.  There is insufficient antecedent basis for this limitation in the claim.  While claim 16 recites “configured to connect to a connector”, claim 16 does not positively recite the structure of “a connector”.  Claim 16 only requires the structure of a receiving hole.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP 4740383 B1 (hereinafter will be referred to as JP ‘383).
Regarding claim 1, JP ‘383 teaches a rolling barrier system for eliminating movement of a vehicle attempting to cross the rolling barrier system, the rolling barrier system comprising at least one barrier unit (Figure 1), wherein each barrier unit comprises at least one curved rod (13) and has an edge to be placed on a surface (bottom plate 11), wherein once impacted by the vehicle, the barrier unit is configured to roll beneath the vehicle while the edge is lifted and imbedded in a bottom of the vehicle to lift the vehicle (Figure 3).
Regarding claim 2, the vehicle is a heavy vehicle (compared to other vehicles such as a wheelchair or motorcycle).
Regarding claim 3, as shown in Figure 3, the edge to be positioned on the surface is a part of a base, and an upright segment that is connected to the base is configured to impact the vehicle attempting to cross the barrier unit.
Regarding claim 4, as shown in Figure 3, the base and the upright segment comprise the at least one curved rod (13) that is configured to roll on the surface on which the barrier unit is positioned.
Regarding claim 13, as shown in Figures 1 and 3, the barrier unit comprises at least one sticking element (14) protruding from the barrier unit and configured to be imbedded in the surface on which the barrier unit stands when the barrier unit rolls.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP ‘383 (different rejection).
Regarding claim 1, JP ‘383 teaches a rolling barrier system for eliminating movement of a vehicle attempting to cross the rolling barrier system, the rolling barrier system comprising at least one barrier unit (Figure 1), wherein each barrier unit comprises at least one curved rod (14) and has an edge to be placed on a surface (bottom plate 11), wherein once impacted by the vehicle, the barrier unit is configured to roll beneath the vehicle while the edge is lifted and imbedded in a bottom of the vehicle to lift the vehicle (Figure 3).
Regarding claim 2, the vehicle is a heavy vehicle (compared to other vehicles such as a wheelchair or motorcycle).
Regarding claim 3, as shown in Figure 3, the edge to be positioned on the surface is a part of a base, and an upright segment that is connected to the base is configured to impact the vehicle attempting to cross the barrier unit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over More et al., US 2012/0177439 A1 in view of CN 106468049 A (hereinafter will be referred to as CN ‘049).
Regarding claim 1, More teaches a rolling barrier system for eliminating movement of a vehicle attempting to cross the rolling barrier system, the rolling barrier system comprising at least one barrier unit (1+2) that is foldable downward and has an edge to be placed on a surface (unnumbered, bottom surface), wherein once impacted by the vehicle, the barrier unit is configured to roll beneath the vehicle while the edge is lifted and imbedded in a bottom of the vehicle to lift the vehicle (“eventually cantilevering the vehicle into the air”, last line of [0013]; “the front base 1 should be long enough that it can lift the front end of a vehicle off the ground”, last two lines of [0014]).  While More fails to show each barrier unit comprising at least one curved rod, CN ‘049 teaches a vehicle barrier and discloses an embodiment that can fold downward (Figures 3-4) and an alternate erect embodiment (Figures 1-2).  It would have been obvious to one of ordinary skill in the art to modify More’s barrier unit that can fold downward to be one that is erect as an alternative based on design choice.  Since CN ‘049 discloses that the permanently erect embodiment has a curved gusset (unnumbered, shown in Figures 1 and 2), it would have been obvious to one of ordinary skill in the art to modify the resulting combination to include a curved gusset to provide strength to each barrier unit of the resulting combination.  The resulting combination includes each barrier unit comprising at least one curved rod.
Regarding claim 2, the resulting combination makes obvious the limitation since More discloses that the barrier is cable of stopping 4x4 cars as well as any other vehicle (last two lines of [0019]); a 4x4 car is at least a heavy vehicle.
Regarding claim 3, the resulting combination includes the edge to be positioned on the surface is a part of a base (11), and an upright segment (21) that is connected to the base and is configured to impact the vehicle attempting to cross the barrier unit (the vehicle must hit the upright segment (21) before the barrier can turn over and cause the front base (1) to lift the vehicle up).
Regarding claim 4, the resulting combination includes the base and the upright segment comprising the at least one curved rod (curved gusset from CN ‘049) that is configured to roll on the surface on which the barrier unit is positioned, in the same way as Applicant’s since Applicant’s curved rod 106 (Figure 1A) does not directly contact the surface.
Regarding claim 5, while the resulting combination fails to disclose the at least one curved rod is a plurality of curved rods, it has been held that duplication of parts for a multiplied effect is a matter of obvious design choice to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to include a plurality of curved gussets to further reinforce the connection between the base (11) and the upright segment (21).
Regarding claim 6, since the curved rods are attached between the base (11) and the upright segment (21), the curved rods are configured to connect one to the other (via the base and upright segment).
Regarding claim 7, since the curved rods are attached between the base (11) and the upright segment (21), the curved rods are configured to connect with at least one bar (base 11 is a bar and upright segment 21 is a bar).
Regarding claim 8, since More discloses that the barrier unit can connect to other barrier units to make a larger barrier using connecting plates (6), the resulting combination includes the curved rods being configured to connect with at least one plate (6).
Regarding claim 10, since More discloses that the edge has a stop end (111) to engage the oncoming vehicle ([0015]), the resulting combination includes the edge being sharp.
Regarding claim 13, the resulting combination includes the barrier unit comprising at least one sticking element (spike 4) protruding from the barrier unit and configured to be imbedded in the surface on which the barrier unit stands when the barrier unit rolls (last three lines of [0013]).
Regarding claim 15, as shown in More’s Figure 8, the resulting combination includes at least two barrier units that are configured to connect one to the other.
Regarding claim 16, as shown in More’s Figure 8, the barrier unit comprises at least one receiving hole (7) configured to connect to a connector configured to connect barrier units.
Regarding claim 17, as shown in More’s Figure 8, the connector (5+3) is a strengthening bar configured to be inserted into corresponding receiving holes (7) of barrier units, thereby connecting the barrier units.
Regarding claim 18, as shown in More’s Figure 8, the receiving hole (7) is configured to accommodate a fastener (3) for connecting the connector to the barrier unit.
Regarding claim 19, as shown in More’s Figure 8, the connector (5) is a rigid connector.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over More in view of CN ‘049 as applied to claim 16, further in view of Pugh, GB 2 178 094 A.
Regarding claim 20, it is noted that the inclusion of both claims 19 and 20 demonstrates a lack of criticality as to whether the connector is rigid or flexible.  While the resulting combination fails to disclose that the connector is a flexible connector, Pugh teaches a vehicle barrier and discloses a connector (30+32) that is flexible (Abstract; a plurality of such barriers may be connected together by ropes).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to substitute the connectors to be flexible rope connectors in view of Pugh’s disclosure.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over More in view of CN ‘049 as applied to claim 16, further in view of CN 106351146 A (hereinafter will be referred to as CN ‘146).
Regarding claim 23, while the resulting combination fails to disclose the connector being a crossed rigid connector, CN ‘146 teaches a barrier with a crossed rigid connector (3; Figure 1).  It would have been obvious to one of ordinary skill in the art to modify the connector of the resulting combination to be a crossed rigid connector based on design choice in view of CN ‘146.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over More in view of CN ‘049 as applied to claim 16, further in view of Stacey, US 5,039,066.
Regarding claim 24, while the resulting combination fails to disclose the connector being a crossed flexible connector, Stacey teaches a barrier with a crossed flexible connector (ropes 17, 18; Figure 2B) and discloses that crossing between the posts provides better restraint (column 4 lines 40-41).  It would have been obvious to one of ordinary skill in the art to modify the connector of the resulting combination to be a crossed flexible connector in view of Stacey’s disclosure to provide better restraint between two barrier units.

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10, and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671